department of the treasury peete l sec_4 tax_exempt_and_government_entities_division number release date uil internal_revenue_service te_ge eo examination commerce strect ms dal dallas texa sec_752 allas t date date employer_identification_number person to contact id number contact numbers voice fax last date for filing a petition with the tax_court certified mail - return receipt requested dear this is a final_determination regarding your foundation classification this modifies our letter dated september 19xx in which we determined that you were an organization described in sec_509 as described in sec_170 of the internal_revenue_code code we have modified your foundation status to that of an organization described in sec_509 as described in sec_170 as a governmental_unit of the code as a publicly_supported_organization effective for tax years beginning april 20xx your tax-exempt status under sec_501 of the internal_revenue_code is not affected grantors and contributors may rely on this determination unless the internal_revenue_service publishes a notice to the contrary because this letter could help resolve any questions about your private_foundation_status please keep it with your permanent records we previously provided you a report of examination explaining the proposed modification of your tax-exempt status at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on november 20xx you signed form_6018 consent to proposed action - sec_7428 in which you agreed to the modification of your foundation classification to ax1 as described in sec_170 of the code this is a final_determination letter with regards to your federal tax-exempt status under sec_501 of the code you are required to file form_990 return of organization exempt from income_tax form_990 must be filed by the day of the fifth month after the end of your annual accounting periods a penalty of dollar_figure a day is charged when a return is filed late unless there isa reasonable_cause for the delay however the maximum penalty charged cannot exceed in addition dollar_figure or percent of your gross_receipts for the year whichever is less organizations with gross_receipts exceeding dollar_figure for any year will be charged a penalty of dollar_figure a day when a return is filed late however the maximum penalty charged cannot exceed dollar_figure these penalties may also be charged if a return is not complete so be sure your return is complete before you file it if you are subject_to the tax on unrelated_business_income under sec_511 of the code you must also file an income_tax return on form 990-t exempt_organization business income_tax return if you decide to contest this determination in court you must initiate a suit for a declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the day after the date this final_determination letter was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment you may write to the tax_court at the following address united_states tax_court second street washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your rights we can offer you help if your tax problem is causing a if hardship or you've tried but haven't been able to resolve your problem with the irs you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please call the contact person at the telephone number shown in the heading of this letter thank you for your cooperation sincerely bet fl feria hooke director exempt_organizations examinations department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations commerce street dallas tx pate vember taxpayer_identification_number form tax_year s ended person to contact employee id telephone fax address manager's contact information employee id telephone response due_date certified mail return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form_886 a explanation of items explaining that we propose to modify your organization's foundation status under intemal revenue code irc sec_509 your exempt status under sec_501 c is still in effect if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final letter modifying your foundation status hf you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office ff you request a meeting with the manager or send additional information as stated in and above you'll still be able to file a protest with irs appeals_office after the meeting or after we consider the information the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally if you file a protest the auditing agent may ask you to sign a consent to extend the period of limitations for assessing tax this is to allow the letter rev catalog number 34811r sign a consent to extend the period of limitations for assessing tax this is to allow the irs appeals_office enough time to consider your case for your protest to be valid it must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status ‘ fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we've issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you're considering requesting technica advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final letter modifying your foundation status contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a if you hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely oe l maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 letter rev dollar_figure-2017 catalog number 34811r schedule number or exhibit form 886-a rev date name of taxpayer year period ended 20xx tax identification_number explanations of items issue issue whether the c current activities qualifies it for exemption under section issue whether the private_foundation_status of publicly_supported_organization described in internal_revenue_code sec_509 as described in sec_170 of the code should be reclassified to a facts was granted exemption as and organization described under sec_501 of the code and defined in sec_509 and sec_170 in september of 19xx the organization submitted a petition for creation of 19xx the petition to the state of contained the following issued the day of march shall upon creation operation under articles ix section of the the constitution the name of the proposed hospital the boundaries of the hospital none of the territory in the proposed is included in another hospital of ' shall to be the - shall be coextensive with the boundaries of the the following is from the citation to local law schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended 20xx citation to local law an examination of the audit the service discovered 20xx owned by ' was initiated by the internal_revenue_service service on july 20xx during operations changed no longer operates a hospital facility in sold certain assets and the operations of the hospital to a limited_liability_company wholly the following summary of facts was included in annual audit conducted by the located in ' is a political_subdivision created and operating under the laws of the state of in accordance with a special election was held on march 19xx in approving the creation of the special directors elected by the citizens of the is governed by a board_of the hospital a not-for-profit prior to the formation of the corporation owned the hospital operations equipment and facilities effective october 19xx the and the hospital entered into a hospital sublease and transfer of operations agreement under this agreement the hospital transferred certain assets and operations and subleased the the lease was a year lease with a five year extension option facility and equipment to the at the end of the original terms the lease will automatically renew on a year-to-year basis upon the schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number same terms and conditions unless a written notice of termination is given to the other party at least days prior to termination year period ended 20xx effective december 20xx the sold certain assets and the operations of to the the a limited_liability_company wholly owned by remains as a taxing with property taxes levied on real_property within the also receives sales_tax revenues arrangements with became effective in december 20xx under the terms of the agreement building and land from the three years - a zero year sublease agreement with will sublease the for dollar_figure per quarter the sublease is subject_to one renewal option of effective february 20xx an amendment to the sublease agreement was entered into under the amendment the rent payments were increased to dollar_figure per quarter the lease_term under the original sublease agreement remains the same effective august 20xx the and operation of the renewal options of five years entered into another lease agreement with for the use for dollar_figure per month for years the lease is subject_to zero if the terminates this arrangement the hospital's operations could be transferred back to the for certain expenditures along with the possible liability of the to reimburse as of march 20xx no such termination has been made by the the support the care of qualifying patients through the has committed to provide funding for certain medicaid and non-medicaid indigent care to under this program provide a copy of the asset purchase and assumption_agreement entered into with which provided the following this asset purchase and assumption_agreement agreement is executed as of the 28th day of september 20xx to be effective the day of december execution date by and between a a political_subdivision of the state of limited_liability_company wholly owned by seller buyer and hospital governance buyer shall establish a board_of operations of the hospital hospital board seller may appoint three members of the hospital board which members shall reside within the hospital board members may be members of seller's board buyer may appoint one member of its choosing to the hospital board and the chief_executive_officer of the hospital shall serve as a hospital board member certain actions as set forth below will require the approval of at least four of the hospital board members i appointment or termination of the chief_executive_officer ii approval of the hospital budget and strategic plan at seller's discretion the directors to oversee the schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number explanations of items iii authorization to incur indebtedness in excess of dollar_figure and iv authorization to purchase or sell equipment with a value in excess of dollar_figure year period ended 20xx buyer shall provide hospital services to medicaid patients and shall provide services to non- medicaid indigent patients at all times it operates the hospital where services shall include the following basic health care services primary and preventative services designed to meet the needs of the community including a immunizations b medical screening services and c annual physical examinations inpatient and outpatient hospital services rural health clinics laboratory and x-ray services family planning services physician services payment for not more than three prescription drugs a skilled nursing facility services regardless of the patient's age and b non-medicaid indigent patients shall mean patients who are residents of dollar_figure if an aged or disabled person is in the household whose countable monthly income does not exceed of the federal poverty index guidelines as now existing or amended in the future and who are not eligible for healthcare services from private health insurance or federal or state assistance programs with resources not exceeding dollar_figure or buyer shall make available to seller upon its request records documenting the amount of care and other community benefits buyer provides to residents of the community buyer hereby grants seller a right_of_first_refusal to repurchase the hospital and buyer's leasehold interest in the lease property at fair_market_value in the event buyer determines it will sell assign lease or transfer its leasehold interest in the hospital provided however this right_of_first_refusal shall not apply in the event of any change in the ownership of buyer's parent upon receipt of a bona_fide offer from a third party to acquire ownership or operation of the hospital from buyer offer buyer shall notify seller of the offer and seller shall have thirty days after its receipt of such notice to notify buyer in writing as to whether it desires to exercise its rights under this section if seller elects to acquire the hospital pursuant to this section it shall do so on terms no less favorable to buyer than those set forth on the offer and the parties shall negotiate in good_faith any terms not set forth in the offer in the event buyer does not receive notice from seller within thirty days after seller's receipt of the offer or in the event seller notifies buyer that seller does not desire to acquire the hospital under this section then buyer may accept the offer and sell the hospital to the third party nothing in this section shall waive any requirement in the operating_lease for the consent of seller to such a transaction law issue sec_1 c -i a l of the regulations states that in order to be exempt as an organization described in sec_50i c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -i c i of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer sec_1 c -i d ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests year period ended 20xx sec_1 c -i d of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1 c -i e of the regulations provides that an organization may meet the requirements of sec_501 c although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university an organization is not operated exclusively for charitable purposes and thus will it has a single noncharitable purpose that is substantial not qualify for exemption under sec_501 if in nature this is true regardless of the number or importance of the organization's charitable purposes see 324_f2d_633 8th cir affd 39_tc_93 cert_denied 376_us_969 operating for the benefit of private parties who are not members of a charitable_class constitutes such a substantial nonexempt purpose revrul_76_152 1976_1_cb_151 if the private benefit is only incidental to the exempt purposes served and not substantial it will not result in a loss of exempt status see 374_f2d_427 8th cir if an activity serves both exempt and nonexempt purposes the organization will be exempt only if the predominant motivation underlying the activity is an exempt_purpose a private benefit is considered incidental only if it is incidental in both a qualitative and a quantitative sense in order to be incidental in a qualitative sense the benefit must of necessity coexist with the activity which benefits the public at large revrul_80_309 1980_2_cb_183 january a nonprofit organization was created to construct maintain and operate or lease a public hospital and related facilities for the benefit of a city and surrounding communities is operated exclusively for charitable purposes and qualifies for exemption under sec_501 after construction of these facilities the organization’s only activity was to lease facilities to an association exempt under sec_501 the lessee operates the facilities and pays as consideration an amount sufficient only to retire the organization's indebtedness incurred to finance the hospital and meet the organization's administrative expenses the organization’s income is derived from lease payments and disbursements are made for administrative expenses and retirement of indebtedness revrul_73_313 provides that an organization formed and supported by residents of an isolated rural community to provide medical building and facilities at reasonable rent to attract a doctor who would provide medical services to the entire community is exempt under sec_50i c the circumstances in this case reveal the following facts particularly relevant to the determination of whether the devotion of schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer resources to the provision of a physical facility for medical practice in the manner described qualifies as a charitable use the community was totally lacking in local medical service and the isolation of the community was such that the lack of such services posed a real and substantial threat to the health and safety of the community the lack of adequate facilities for the conduct of a medical practice in the community was shown to be a significant factor in the inability of civic leaders of the community to induce a doctor to locate in the community providing the physical facility in the manner described bears a clear relationship to lessening of the health hazards resulting from the absence of a local practitioner in the community the terms of the arrangement entered to induce the doctor to locate his practice in the locality bear a reasonable relationship to promotion and protection of the health of the community the arrangements in question were completely at arm's length with no relationship between any person connected with the organization and operation of the organization and the medical practitioner induced to locate in the community year period ended 20xx revrul_69_545 compares two hospitals hospital is controlled by a board_of trustees composed of independent civic leaders maintains an open medical staff operates a full-time emergency room open to all regardless of ability to pay otherwise admits all patients able to pay and uses surplus funds to improve the quality of patient care expand facilities and advance is medical training education and research programs hospital is controlled by physicians who have a substantial economic_interest in the hospital restricts the number of physicians admitted to the medical staff enters into favorable rental agreements with individuals who control the hospital and limits emergency room and hospital admission substantially to the patients of the physicians who control the hospital revrul_69_545 concludes that hospital is exempt while the hospital is not and notes that the fact that hospital operates at an annual surplus of receipts over disbursements does not preclude its exemption by using its surplus funds to improve the quality of patient care expand its facilities and advance its medical training education and research programs the hospital is operating in furtherance of its exempt purposes furthermore hospital control of the hospital rests with its board_of trustees which is composed of independent civic leaders is operated to serve a public rather than a private interest revrul_98_15 provides examples illustrating whether nonprofit hospitals that participate in joint ventures with for-profit entities continue to qualify for exemption as organizations described in sec_501 in situation a is an sec_501 c corporation that owns and operates an acute care hospital and b is a for-profit corporation that owns and operates a number of hospitals a concludes that it could better serve its community if it obtained additional funding b is interested in providing financing for a's hospital provided it earns a reasonable rate of return a and b form a limited_liability_company c a contributes all of its operating_assets including its hospital to c b also contributes assets to c in return a and b receive ownership interests in c proportional and equal in value to their respective contributions c's articles of organization and operating_agreement governing documents provide that c is to be managed by a governing board consisting of three individuals chosen by a and two individuals chosen by b the governing documents further provide that they may only be amended with the approval of both owners and that a majority of three board members must approve certain major decisions relating to c's operation including decisions relating to any of the following topics a c's annual capital and operating budgets distributions of c's earnings revrul_98_15 cites a number of court cases in analyzing the situations and in broadway theatre league of lynchburg virginia inc v u s 293_fsupp_3 f w d va broadway theatre league the court held that an organization that promoted an interest in theatrical arts did not jeopardize schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended 20xx tax identification_number its exempt status when it hired a booking organization to arrange for a series of theatrical performances promote the series and sell season tickets to the series because the contract was for a reasonable term and provided for reasonable_compensation and the organization retain ultimate authority over the activities being managed in est of hawaii v commissioner t c affd in unpublished opinion 647_f2d_170 19th cir 12fil c' est of hawaii several for-profit est organizations note est stands for erhard seminars training exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the tax_court concluded that the for-profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 in 505_f2d_1068 6th cir harding a non-profit hospital with an independent board_of directors executed a contract with a medical partnership composed on seven physicians the contract gave the physicians control_over care of the hospital's patients and the stream of income generated by the patients while also guaranteeing the physicians thousands of dollars in payment for various supervisory activities the court held that the benefits derived from the contract constituted sufficient private benefit to preclude exemption revrul_98_15 provides that an sec_501 c organization may enter into a management_contract with a private party giving that party authority to conduct activities on behalf of the organization and direct the use of the organization's assets provided that the organization retains ultimate authority over the assets and activities being managed emphasis added and the terms and conditions of the contract are reasonable including reasonable_compensation and a reasonable term see broadway theatre league however if the private party is allowed to control or use the nonprofit organization's activities and assets for the benefit of the private party and the benefit is not incidental to the accomplishment of exempt purposes the organization will fail to be organized and operated exclusively for exempt purposes see est of hawaii harding sec_1 c -i c l and sec_1 c -j d i h in its analysis of situation revrul_98_15 states that the governing documents of c commits c to providing health care services for the benefit of the community as a whole and to give charitable purposes priority over maximizing profits for cs owners furthermore through a's appointment of members of the community familiar with the hospital to cs board the board's structure which gives a's appointees voting control and the specifically enunciated powers of the board over changes in activities disposition of assets and renewal of the management agreement a can ensure that the assets its owns through c and the activities it conducts through c are used primarily to further exempt purposes with respect to situation revrul_98_15 concludes that in absence of a binding obligation in f's governing documents for f to serve charitable purposes or otherwise provide its services to the community as a whole f will be able to deny care to segments of the community such as indigent because d will share control of f with e d will not be able to initiate programs within to serve new health needs within the community without the agreement of at least one governing board member appointed by e as a business_enterprise e will not necessarily give priority to the health needs of the community over the consequences for f's profits the primary source of information for board members appointed by d will be its chief executives who have a prior relationship with e and the management company which is a subsidiary of e the management company itself will have broad discretion over f's activities and assets that may not schedule number or exhibit form 886-a rev date explanations of items name of taxpayer always be under the board1s supervision for example the management company is permitted to enter into all but unusually large contracts without board approval thus d forms f contributes its operating_assets to f and then serves as an owner to f will fail the operational_test when it year period ended 20xx tax identification_number revrul_98_15 holds that a will continue to qualify as an organization described in sec_50i c because it has established that it will be operating exclusively for charitable purpose and only incidentally for the purpose of benefiting the private interests of b conversely d will violate the requirements to be an organization described in sec_501 when it forms f and contributes all of its operating_assets to f because d has failed to establish that it will be operated exclusively for exempt purposes issue sec_170 subject_to certain limitations allows as a deduction any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year sec_170 of the code states that the term charitable_contribution includes a contribution or gift to or for_the_use_of a state a possession_of_the_united_states any political_subdivision of a state or a possession_of_the_united_states the united_states or the district of columbia but only if the contribution is made for exclusively public purposes for example revrul_79_323 1979_2_cb_106 holds that gifts to an industrial commission established by a state legislature for exclusively public purposes are deductible under sec_170 revrul_69_90 1969_1_cb_63 holds that voluntary payments by merchants and property owners to a city to be used to provide unrestricted public parking facilities in the general area of the business and properties of the contributors are charitable_contributions as defined in sec_170 sec_103 provides in part that except as provided in subsection b gross_income does not include interest on any state_or_local_bond sec_103 provides that the term state_or_local_bond means an obligation of a state or political_subdivision thereof sec_1_103-1 of the income_tax regulations provides that the term political_subdivision denotes any division of any state_or_local_governmental_unit that is a municipal corporation or that has been delegated the right to exercise part of the sovereign power of the unit as thus defined a political_subdivision of any state_or_local_governmental_unit may or may not for purposes of this section include special assessment so created such as road water sewer gas light reclamation drainage irrigation levee school harbor port improvement and similar and divisions of these units revrul_78_276 1978_2_cb_256 states that the term political_subdivision has been defined consistently for all federal tax purposes as denoting either a division of a state_or_local_government that is a municipal corporation or a division of such state_or_local_government that has been delegated the right to exercise sovereign power the three generally acknowledged sovereign powers are the power to tax the power of eminent_domain and the police power see commissioner v 3_tc_131 acq c b affd 144_f2d_998 2d cir cert_denied 323_us_792 it is not necessary that all three sovereign powers enumerated in shamberg be delegated see revrul_77_164 1977_1_cb_20 however possession of only an insubstantial amount of any or all sovereign powers is not sufficient in determining whether an entity is a division of a state_or_local_governmental_unit important considerations are the extent that the entity is schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer controlled by the state_or_local_government unit and motivated by a wholly public purpose revrul_83_131 1983_2_cb_184 year period ended 20xx taxpayer’s position the taxpayer’s position is being solicited at this time government’s position issue the located in is a political_subdivision created and operating under the laws of the state of in accordance with a special election was held on march 19xx in approving the creation of the special the citizens of the is governed by a board_of directors elected by the hospital a not-for-profit prior to the formation of the corporation owned the hospital operations equipment and facilities effective october 19xx the and the hospital entered into a hospital sublease and transfer of operations agreement under this agreement the hospital transferred certain assets and operations and subleased the facility and equipment the lease was a year lease with a five year extension option at the end of the original to the terms the lease will automatically renew on a year-to-year basis upon the same terms and conditions unless a written notice of termination is given to the other party at least days prior to termination during the audit conducted in 20xx the service discovered a change in on december 20xx the sold certain assets and the operations of a limited_liability_company wholly owned by activities occurred in 20xx to the remains as a taxing with property taxes levied on real_property within the the also receives sales_tax revenues under the original agreement for dollar_figure per quarter the sublease is subject_to one renewal option of three years on february 20xx an amendment to the sublease agreement was entered into with the rent payments increased to dollar_figure per quarter the lease_term under the original sublease agreement remains the same subleased the building and land from the effective august 20xx the operation of the options of five years if the transferred back to the certain expenditures as of march 20xx no such termination has been made by the entered into another lease agreement with for the use and for dollar_figure per month for years the lease is subject_to three renewal terminates this arrangement the hospital's operations could be along with the possible liability of the to reimburse for the support the care of qualifying patients through the has committed to provide funding for certain medicaid and non-medicaid indigent care to under this program schedule number or exhibit form 886-a rev date explanations of items name of taxpayer can serve exempt purposes by maintaining land building and the contract between equipment of a hospital to ensure it would continue to be available to the public in a rural community maintaining and leasing medical facilities via a lease to an individual or entity to provide medical_care in a rural community under certain circumstances can be considered to constitute exempt purposes year period ended 20xx tax identification_number and the asset purchase and assumption_agreement states to oversee the operations of the hospital hospital board seller may appoint three members of the hospital board which members shall reside within the at seller's discretion the hospital board members may be members of seller's board buyer may appoint one member of its choosing to the hospital board and the chief_executive_officer of the hospital shall serve as a hospital board member certain actions as set forth below will require the approval of at least four of the hospital board members i appointment or termination of the chief_executive_officer ii approval of the hospital budget and strategic plan iii authorization to incur indebtedness in excess of dollar_figure and iv authorization to purchase or sell equipment with a value in excess of dollar_figure shall establish a board_of directors shall provide hospital services to the asset purchase and assumption_agreement states medicaid patients and shall provide services to non-medicaid indigent patients at all times it operates the hospital where services shall include the following basic health care services primary and preventative services designed to meet the needs of the community including a immunizations b medical screening services and c annual physical examinations inpatient and outpatient hospital services rural health clinics laboratory and x-ray services family planning services physician services payment for not more than three prescription drugs a skilled nursing facility services regardless of the patient's age and b non-medicaid indigent patients shall mean patients who are residents of with resources not exceeding dollar_figure or dollar_figure if an aged or disabled person is in the household whose countable monthly income does not exceed of the federal poverty index guidelines as now existing or amended in the future and who are not eligible for healthcare services from private health insurance or federal or state assistance programs in addition shall make available to seller upon its request records documenting the amount of care and other community benefits buyer provides to residents of the community the facts are similar to the revenue rulings and court decisions cited above for determining whether a hospital functions in an exempt manner is control_over the operation for exempt purposes demonstrated control_over the operations of the hospital assets and within its lease arrangement with has the agreement between states the hospital shall provide services to medicaid patients and shall provide services to non-medicaid indigent patients at all times it operates the hospital and has operated similar to like the hospital situation in revrul_80_309 where the organization leased the facilities to a for-profit corporation rather than to another non-profit corporation issue the petition creating of the state constitution upon its creation hospital care of the indigent and needy persons residing in the hospital states boundaries shall be coextensive with the boundaries of the articles ix section of assumed full responsibility for the furnishing of medical and was organized under the law of the state of schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number under the enabling legislation simple or other interest in property located in exercise a right or authority conferred by this chapter the domain in the manner provided by in the trial_court money or a bond as provided by proceeding brought by the security for costs in the trial_court is not required to deposit inacondemnation is not required to pay in advance or provide a bond or other may exercise the power of eminent_domain to acquire a fee territory if the interest is necessary for the must exercise the power of eminent year period ended 20xx except the the to the enabling legislation tax may be used to pay indebtedness issued or assumed by the expenses of the the taxation the and the maintenance and operating shall be governed by a permanent board on nine directors to be elected form may impose a tax on all property in the subject_to at large the term political_subdivision is not defined by the internal_revenue_code however the term is defined by sec_1_103-1 of the income_tax regulations to include any division of a state_or_local_governmental_unit that is a municipal corporation or has been delegated the right to exercise part of the sovereign power of the unit in commissioner v 3_tc_131 acq c b affd 144_f2d_998 2nd cir cert_denied 323_us_792 the united_states tax_court said that three generally acknowledged sovereign powers of states are the power to tax the power of eminent_domain and the police power in revrul_77_164 1977_1_cb_20 the internal_revenue_service concluded it is not necessary that all the powers enumerated in shamberg be delegated however possession of merely an insubstantial amount of any or all of those powers is not sufficient for political_subdivision status all of the facts and circumstances must be taken into consideration including the public purposes of the entity and its control by a government was created to perform a significant public purpose to cause tax to be levied and bonds to be issued in its name the federal_income_tax has eminent_domain power and has powers is a political_subdivision for purposes of conclusion continues to qualify for exemption under c and should be reclassified as a public charity as defined by sec_509 and sec_170
